Citation Nr: 0904536	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for defective vision of 
the left eye with corneal scarring, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
June 1953 to August 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

The Veteran's current level of disability for visual 
impairment of the left eye is no more than 30 percent 
disabling; and after deduction of 20 percent, no more than a 
10 percent disability rating is warranted.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
defective vision of the left eye with corneal scarring have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.322(a), 4.22, 4.75, 4.84a, Diagnostic Code 6070 (2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  But, VA is 
not required to provide a predecisional adjudication of what 
evidence is needed to grant a claim because "the duty to 
notify deals with evidence gathering, not analysis of already 
gathered evidence" nor is VA required to provide notice 
"upon receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in June 2005.  The notice included the type 
of evidence needed to substantiate the claim for increase, 
namely, evidence of an increase in severity.  The veteran was 
informed that VA would obtain VA records and records of other 
Federal agencies and that private medical records could be 
submitted or VA could be authorized to obtain such records 
and the appellant was asked to submit all evidence, which 
would include evidence in the appellant's possession, that 
pertained to the claim.  

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for a higher rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity and the effect thereof on employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  A June 2008 letter provided notice in compliance 
with Vazquez-Flores.  Moreover, October 2008 letter provided 
information on how VA assigns disability ratings and 
effective dates, satisfying the requirements under Dingess 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect had been cured because 
after the content-complying VCAA notice was provided in the 
June 2008 and October 2008 letters, and the claim was 
readjudicated in an October 2008 supplemental statement of 
the case.  In any event, as the instant decision does not 
award a higher rating percentage or effective date, any 
deficiency as to the Dingess notice is moot.  For all of 
these reasons, the timing error did not affect the essential 
fairness of the adjudication of the claim, and the 
presumption of prejudicial error as to the timing error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F. 3d 
881, 891 (Fed.Cir. 2007).  Generally see Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield 
v. Nicholson, No. 07-7130, slip op. (Fed. Cir. September 17, 
2007) (a supplemental statement of the case is a 
readjudication even if it states that it is not a decision 
but only contains changes or additions, that additional 
evidence or information can be submitted, or the case would 
be returned to the Board; and even if a cover letter states 
it us a "nonadjudicative" decision); see also Prickett, 
20 Vet. App. 370, 377-78.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The Veteran declined the 
opportunity to testify in support of his claim.  However, the 
RO has obtained the service treatment records and VA 
treatment records.  

The veteran was afforded VA examinations to determine the 
severity of his service-connected disability of the left eye.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159. 

There is no indication of the existence of additional 
evidence to substantiate the claim for increase.  
Specifically, in July 2008 the Veteran stated that he had no 
further information or evidence to submit in support of his 
claim.  Thus, the Board concludes that there has been full 
compliance with the duty-to-assist provisions of the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The Veteran's January 1953 pre-induction examination showed 
20/200 vision in the left eye.  He was hospitalized in April 
and May 1955 during which he was treated for a corneal ulcer 
of the left eye and on hospital discharge his vision on 
August 4, 1955, in the left eye was 20/80, not corrected by 
lenses.  The discharge examination in August 1955 revealed 
20/0 left eye vision.  Following service, a VA examination in 
November 1955 found scarring of the left cornea and defective 
vision of 20/400 due to the scarring.  

After considering the above evidence, the RO granted service 
connection for defective vision of the left eye with corneal 
scarring in a November 1955 rating decision.  It was 
determined that the Veteran had entered active service with a 
20 percent preexisting disability in his left eye and that on 
VA examination he was found to have impairment classified as 
30 percent disability.  Therefore, after subtracting the 
former from the latter, a 10 percent disability rating was 
assigned.  The Veteran was notified of that rating decision 
by RO letter of November 1955 but he did not appeal that 
decision.  

The Veteran subsequently claimed an increased rating for his 
service-connected left eye disability in May 1956.  In 
conjunction with that claim, the veteran submitted an April 
1956 statement from a private physician.  That letter noted 
the veteran to have 20/200 vision in the left eye, corrected 
to 20/30 blurred, at the time of his last examination in 
January 1953.  The physician noted the veteran's left eye 
vision in April 1956 to be 15/200, not correctible with 
lenses.  Additionally, the veteran was afforded a VA 
examination in June 1956, which showed 3/200 vision in the 
left eye, not correctible.

Based on the above evidence, the RO evaluated the claim in 
June 1956.  The rating decision noted that the Veteran's 
current 10 percent rating was assigned on the basis of 
aggravation with 20 percent being deducted based on the 
degree of disability shown on a pre-induction examination 
which found visual acuity in the left eye to be 20/200 
correctable to 20/100.  It was noted that the Veteran's early 
profile of "E3" had been changed to "E2."  It was further 
stated that:

As noted above, a typed visual acuity was first 
inserted, however, this has been stricken by a pen 
and the visual acuity is shown to be [] left 
20/200; no corrective vision is shown.  The 
[V]eteran now submits a statement of [a private 
physician] to the effect that he [that physician] 
examined the [V]eteran 1-8-53 [sic] and the visual 
acuity was [] left 20/200 plus, corrected to 20/30 
blurred.  The cited examination disclosed the 
visual acuity as [] left eye 3/200, not 
correctible.  The original rating was assigned on 
the basis of a visual acuity on induction of  
20/200 left eye and 20% was deducted from the 30% 
disability shown on discharge.  

The June 1956, RO found that the Veteran's best vision on 
induction was 20/200 in the left eye, with there was nothing 
to show that this was correctible.  The fact that the Veteran 
was assigned a profile of E2 would indicate that he did not 
have vision correctible to 20/30 at induction in June 1953.  
It was further noted that the physician's statement was to 
the effect that in January 1953 the Veteran's left eye was 
correctible to 20/30, but as blurred.  It was determined that 
the deduction of 20 percent was proper and that current 
evaluation of 10 percent was correct.  

The Veteran appealed the June 1956 rating decision to the 
Board.  In August 1956 the Board upheld the June 1956 rating 
decision stating that:

A rating of ten per cent (10%) has been assigned 
by the originating agency for scarring with 
defective vision, left eye. 

The pinhole vision, left eye, at enlistment was 
20/200.  Examination in June 1956 revealed 
superficial and deep vascularization of the left 
cornea with vision of 3/200, not correctible.  

The evidence includes a statement [from a private 
physician] received in May 1956 specifying that 
his examination of the [V]eteran in January 1953 
showed vision of 20/200 corrected to 20/30, 
blurred, and that the best vision in this eye was 
15/200 when the eyes were examined in April 1956.  

The reports of examinations have been considered.  
The private physician's examination prior to the 
time the [V]eteran reported for active duty was 
in January 1953.  The final Army examination to 
determine physical fitness for service was in 
June 1953 when the vision of 20/2000, left eye 
could not be corrected.  The corrected vision of 
20/200 is accepted as the visual acuity at 
induction.  It is the decision of the Board that 
after allowance for this deductible disability 
noted at enlistment, a rating in excess of the 
ten per cent (10%) currently in effect for 
defective vision, left eye is not warranted.  

In February 2005, the veteran requested an increased 
evaluation of his service-connected left eye disability.  

VA outpatient treatment records from February to May 2005 
reflect ophthalmology evaluations.  

On VA examination in June 2005 the Veteran reported having 
had bilateral cataract surgery within the past one or two 
years.  Currently, other than poor vision in the left eye he 
had no symptoms of diplopia and took no eye medications.  He 
reported that over the past 50 years he had had approximately 
four or five episodes of pain and redness in the left eye 
that were treated by drops which resolved the problem.  

On objective examination, the Veteran had 20/20 vision in the 
right eye.  With respect to the left eye, he could see hand 
motion only.  He had dermatochalasis of both upper eye lids.  
The surface feature in the left eye was a central stromal 
opacity and thinning.  Both eyes had positive chamber lens 
implants in position.  There was perhaps some positive pole 
atrophy of the left macula.  Peripheral fundus examination 
found no holes or detachments.  The diagnoses were bilateral 
pseudophakia, history of old vein occlusion of the right eye, 
left stromal thinning and scarring of the cornea, and 
apparent macular atrophy of the left eye probably because of 
recent bouts of iritis.  

The veteran underwent another VA examination in August 2008.  
At that time, a history of in-service "fever" therapy was 
noted.  It was explained that such therapy was a treatment in 
those days for iritis or uveitis and scraping of the cornea.  
Since that time, he had experienced poor vision in the left 
eye.  He had not had diplopia and did not take eyedrops.  
Objectively, the Veteran had dermatochalasis of both upper 
eye lids.  Vision with his glasses was 20/20 in the right eye 
and finger counting vision only at two feet in the left eye.  
He had reactive pupils and extraocular muscles were intact.  
In the left eye there were central through and through 
corneal opacities, as well as some endothelial 
irregularities.  No iris vessels were seen.  Well placed 
posterior chamber intraocular lenses were in position in the 
eyes.  There were no hemorrhages or exudates in the posterior 
poles but there was perhaps some posterior pole atrophy in 
the left eye.  Examination of the peripheral fundi found no 
holes or detachments.  The diagnoses were bilateral 
pseudophakia, corneal opacity of the left eye, upper lid 
dermatochalasis, and a history of vein occlusion in the right 
eye with good recovery.  It was noted that there did not seem 
to be any change in his vision since the prior examination in 
June 2005.  

II. Rating Principles

Disability ratings are determined by comparing current 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; see 
also 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).   

As provided under 38 C.F.R. §§ 3.322(a) and 4.22, in cases 
involving aggravation by active service the rating will 
reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service or is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all such cases to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule, except that if the 
disability is total (100 percent) no deduction will be made.  
The resulting difference will be recorded on the rating 
sheet.  If the degree of disability at the time of entrance 
into the service is not ascertainable in terms of the 
schedule, no deduction will be made.  

In rating visual acuity, the best distant vision obtainable 
after best correction by glasses will be the basis of rating.  
38 C.F.R. § 4.75.  

A 30 percent rating is warranted for blindness of one eye, 
having only light perception, under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6066.  

When there is an approximate balance of positive and negative 
evidence the benefit of the doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  

III. Analysis

Under the applicable regulations, cited above, when service 
connection is granted based on in-service aggravation of pre-
service disability, the rating will reflect only degree of 
disability caused by service, i.e., there is a deduction from 
the present evaluation the degree, if ascertainable, of the 
disability existing at service entrance.  

The initial November 1955 rating action granted service 
connection and assigned a 30 percent rating, deducting 20 
percent from the current 30 percent rating on the basis that 
20 percent was the level of preexisting disability.  Thus, 
there was a compensable amount of only 10 percent which was 
payable to the Veteran.  The veteran was notified of the 
determination and did not appeal.  Subsequently, a June 1956 
rating decision confirmed the 10 percent rating while again 
discussing and confirming that 20 percent was the proper 
amount to be deducted from the current level of disability.  
On appeal, in August 1956 the Board upheld that decision.  
That decision of the Board is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100(a).  Moreover, the 1956 Board decision 
subsumes the prior 1955 rating decision which addressed the 
same subject matter.  See 38 C.F.R. § 20.1104.  

From the veteran's contentions, it is clear that he disagrees 
with the historical finding that his pre-service level of 
disability was 20 percent disabling, which limited him to 
receiving only a 10 percent evaluation for the degree of in-
service aggravation.  However, he did not appeal the initial 
rating determination and that, as well as subsequent 
evaluations of his left eye disability, became final.  Due to 
such finality, the Board is not free to revisit the propriety 
of the 20 percent rating assigned to the pre-service level of 
disability.  Indeed, the only means by which that issue could 
be revisited is if the finality of the August 1956 Board 
decision were disturbed via a finding of clear and 
unmistakable error (CUE).  See 38 C.F.R. §§ 3.104, 3.105 
(2000).  However, the veteran here has not raised a CUE with 
specificity.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002).  Therefore, the sole issue under the Board's 
jurisdiction is whether a rating in excess of 10 percent for 
defective vision of the left eye with corneal scarring is 
warranted, by determining the appropriate rating percentage 
and deducting the 20 percent deemed to represent the pre-
service level of disability.  

Absent anatomical loss of the service-connected left eye, the 
current 30 percent rating is the maximum rating that may be 
assigned when, as here, service connection is not in effect 
for the nonservice-connected right eye and there is no 
blindness in the nonservice-connected eye.  38 C.F.R. 
§ 3.383.   In other words, absent anatomical loss of the left 
eye which would warrant a 40 percent rating, a higher 
disability rating is not warranted.  

Here, the Veteran does not have anatomical loss of the 
service-connected left eye and, thus, under these 
circumstances, given the current disability rating, the 
Schedule does not provide for a rating in excess of 30 
percent for the veteran's service-connected left eye 
disability.  Moreover, as explained above, unappealed 
decisions, including an August 1956 Board decision confirmed 
that the veteran's level of pre-service disability was 20 
percent.  Thus, the only way for the veteran to achieve a 
rating assignment in excess of 10 percent is if the degree of 
pre-service disability were to be recalculated. 

Because there is no basis for revising the initial 
determination that the veteran's level of pre-service 
disability was 20 percent, and because application of the 
pertinent diagnostic criteria afford an evaluation of no more 
than 30 percent, the 10 percent evaluation currently in 
effect is continued.  There is no support for a rating in 
excess of that amount.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board is not precluded from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service for extraschedular rating consideration under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The adequacy 
of the schedular criteria is a threshold determination and if 
they reasonably describe the disability level and 
symptomatology, the schedular rating is adequate.  If not, it 
must be found that there is an exceptional or unusual 
disability picture with factors such as marked interference 
with employment or frequent hospitalizations which render the 
schedular rating criteria impractical.  Thun v. Peake, 22 
Vet. App. 111, 115 - 19 (2008)) (citing VAOPGCPREC 6-96). 

The veteran has not been hospitalized on account of the left 
eye disability and it has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating.  The application of the schedular criteria 
is not otherwise shown to be impractical and, so, there is no 
reason to refer this case for extraschedular consideration.   


ORDER

A rating in excess of 10 percent for defective vision of the 
left eye with corneal scarring is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


